      Case 1:19-cv-01307-JPW Document 52 Filed 02/18/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
LOWER SUSQUEHANNA         : Civil No. 1:19-CV-01307
RIVERKEEPER and the LOWER :
SUSQUEHANNA RIVERKEEPER   :
ASSOCIATION,              :
                          :
        Plaintiffs,       :
                          :
        v.                :
                          :
KEYSTONE PROTEIN COMPANY, :
                          :
        Defendant.        : Judge Jennifer P. Wilson
                        ORDER

     AND NOW, on this 18th day of February, 2021, for the reasons set forth in

the accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Plaintiffs’ motion for partial summary judgment is GRANTED IN PART

     AND DENIED IN PART. (Doc. 32.)

  2. Defendant’s motion for summary judgment is DENIED. (Doc. 35.)

  3. A status conference is scheduled for March 2, 2021, at 11:15 a.m. to

     discuss scheduling of future matters in this case. The conference will be by

     telephone. Counsel for Plaintiffs shall provide a conference call number

     with a passcode to the court and opposing counsel no later than February

     25, 2021.

                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania
